DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: on pg. 5, ln. 1, “the main part 4s” should read “the main part 4a” for consistency.  
Appropriate correction is required.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: barning, barned, cloud, and consent.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 9, “reaches to a target temperature” should read “reaches a target temperature” for clarity.
In line 9, “preliminary” should read “preliminarily” for clarity.
In line 13, “count” should read “counted” for clarity.
In line 18, “said heating portion” should read “said heater portion” for consistency.
Appropriate correction is required.
Claims 2-5 are objected to because of the following informalities:  in line 2 of each claim, “said controller” should read “wherein said controller” for clarity.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in line 4, “reaches to the target temperature” should read “reaches the target temperature” for clarity.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “heater portion” in claim 1 (the corresponding structure in the instant specification is a heater and equivalents thereof, Fig. 5, pg. 1, ln. 27, pg. 3, ln. 11) and “detecting portion” in claim 1 (the corresponding structure in the instant specification is a heater ammeter and equivalents thereof, Fig. 5, pg. 5, lns. 13 & 22-25).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "The liquid heater apparatus" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-5 are rejected as dependent thereon.
The term “close” in claim 1 is a relative term which renders the claim indefinite. The term “close to said heating tube” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-5 are rejected as dependent thereon.
Claim 1 recites the limitations “a heating time from beginning time when said heater portion starts to be heated to a reaching time when temperature of said A/F sensor reaches to a target temperature is preliminary set as a target heating time, whether a moisture on said A/F sensor is completely evaporated is decided by a change of gradient of the current measured by said detecting portion, a time from beginning of heating of said heater portion is count by a timer and the time from the beginning to a time when the moisture on said A/F sensor is completely evaporated is set as a drying time, a heating completing time is set by reducing the drying time from the target heating time” in lines 8-16 of the claim. It is unclear if these limitations are for the controller or another structure. For the purpose of examination, Examiner interprets these limitations to be for the controller. Claims 2-5 are rejected as dependent thereon.
Claim 2 recites the limitation “said controller so controls a voltage for said heater portion that gradient of temperature of said A/F sensor is calculated for reaching the temperature of said A/F sensor up to the target temperature by the heating completing time at first, a required electric energy is then calculated by using the gradient of temperature, and a voltage for said heater portion is then calculated by using the required electric energy” in lines 2-6 of the claim. This limitation appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.
Claim 3 recites the limitation "the resistance value" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the temperature of said heater portion" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the voltage" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the voltage" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the gradient of the resistance value" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. Claim 1 recites: a heating time from beginning time when said heater portion starts to be heated to a reaching time when temperature of said A/F sensor reaches to a target temperature is preliminary set as a target heating time, whether a moisture on said A/F sensor is completely evaporated is decided by a change of gradient of the current measured by said detecting portion, a time from beginning of heating of said heater portion is count by a timer and the time from the beginning to a time when the moisture on said A/F sensor is completely evaporated is set as a drying time, and a heating completing time is set by reducing the drying time from the target heating time. Claim 2 recites: gradient of temperature of said A/F sensor is calculated for reaching the temperature of said A/F sensor up to the target temperature by the heating completing time at first, a required electric energy is then calculated by using the gradient of temperature, and a voltage for said heater portion is then calculated by using the required electric energy. Claim 3 recites: decides whether the temperature of said A/F sensor reaches the target temperature by using the resistance value of said heater portion when the temperature of said heater portion is the target temperature. Claim 4 recites: a change of resistance value of said heater portion. Claim 5 recites: presumes a presumption resistance value of said heater portion when said controller starts to control the voltage of said heater portion by using the gradient of the resistance value.
The limitations: a heating time from beginning time when said heater portion starts to be heated to a reaching time when temperature of said A/F sensor reaches to a target temperature is preliminary set as a target heating time, whether a moisture on said A/F sensor is completely evaporated is decided by a change of gradient of the current measured by said detecting portion, a time from beginning of heating of said heater portion is count by a timer and the time from the beginning to a time when the moisture on said A/F sensor is completely evaporated is set as a drying time, a heating completing time is set by reducing the drying time from the target heating time, gradient of temperature of said A/F sensor is calculated for reaching the temperature of said A/F sensor up to the target temperature by the heating completing time at first, a required electric energy is calculated by using the gradient of temperature, a voltage for said heater portion is calculated by using the required electric energy, a change of resistance value of said heater portion, and the gradient of the resistance value, as drafted, are processes that, under its broadest reasonable interpretation, covers mathematical concepts such as mathematical calculations. The “time,” “change of gradient,” “count,” “reducing,” “calculated,” “change of resistance,” and “gradient of the resistance” language in the context of this claim encompasses mathematical calculations that can be performed by a user. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Additionally, the above limitations as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim precludes the step from practically being performed in the mind. The “set,” “decided,” “decides,” and “presumes” language in the context of the claim encompasses the user mentally setting the times, deciding whether a moisture is evaporated, deciding whether the temperature reaches the target temperature, and presuming a presumption resistance value. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element of a controller. The controller is recited at a high-level of generality (i.e., as a generic controller for generic functions) such that it amounts to no more than mere instructions to apply the exception using a generic controller. The electric energy is controlled by the controller, but there is no connection between that and the abstract ideas. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claims recite the additional elements of a heating tube, an A/F sensor, a heater portion, a detecting portion, and a controller. The controller is recited at a high-level of generality (i.e., as a generic controller for generic functions) such that it amounts to no more than mere instructions to apply the exception using a generic controller. Mere instructions to apply an exception using a generic controller cannot provide an inventive concept. The additional elements are no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality. MPEP § 2106.05(d). For example: Mcquillen et al. (US 2016/0139073 A1) teaches a cylinder 30 in which combustion of fuel occurs (Fig. 1, para. [0024], [0026]), an air/fuel ratio sensor 128 (Fig. 1, para. [0028]), a heater 207 (Fig. 2, para. [0039]), and a controller 12 (Fig. 1, para. [0031]); Mcquillen et al. (US 2016/0169138 A1) teaches a cylinder 30 in which combustion of fuel occurs (Fig. 1, para. [0022], [0024]), an air/fuel ratio sensor 128 (Fig. 1, para. [0026]), a heater 207 (Fig. 2, para. [0037]), determining the resistance of the heater by measuring the resultant current (Fig. 3, para. [0069]), and a controller 12 (Fig. 1, para. [0029]); Nakano et al. (US 4,611,562 A) teaches a combustion chamber 6 in the cylinder 2 (Fig. 1, col. 6, lns. 39-46), an air/fuel sensor 21 (Fig. 1, col. 7, ln. 23, col. 8, lns. 44-52), a heater 28 (Fig. 2, col. 8, lns. 24-25), detecting a value of the current passing through the heater 28 (Figs. 1 & 3, col. 10, lns. 20-25), and a control device 16 (Fig. 1, col. 7, lns. 28-31). The claims do not invoke any of the considerations that courts have identified as provided significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. The claims are not patent eligible.
Claims 2-5 are rejected under 35 U.S.C. 101 as dependent thereon and also do not include additional elements that are sufficient to amount to significantly more or integrate the exception into a practical application. Appropriate correction is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mcquillen et al. (US 2016/0139073 A1) (hereinafter “Mcquillen-1”) in view of Mcquillen et al. (US 2016/0169138 A1) (hereinafter “Mcquillen-2”).
Regarding claim 1, Mcquillen-1 teaches the liquid heater apparatus (engine 10, Fig. 1, para. [0024]) comprising:
a heating tube in which a fuel is burned (cylinder 30 in which combustion of fuel occurs, Fig. 1, para. [0024], [0026]),
an A/F sensor within and/or close to said heating tube (air/fuel ratio sensor 128 close to the cylinder 30, Fig. 1, para. [0028]),
a heater portion for heating said A/F sensor (a heater 207 for heating the air/fuel ratio sensor 128, Fig. 2, para. [0039], [0048], [0050], [0055]).
Mcquillen-1 teaches a controller 12 that receives various signals from sensors coupled to the engine 10 (Fig. 1, para. [0031]). Mcquillen-1 teaches that the controller 12 carries out the methods depicted in Figs. 4-6 (Fig. 1, para. [0023]), including determining the temperature of the sensor by using the resistance of the heater (Figs. 4-6, para. [0064]). Mcquillen-1 fails to teach a detecting portion for measuring a current for said heater portion.
Mcquillen-2 teaches an oxygen sensor including a heater (abstract). Mcquillen-2 teaches a controller 12 that carries out the method depicted in Fig. 3 (Fig. 1, para. [0021]), which includes determining the resistance of the heater by measuring the resultant current (Fig. 3, para. [0069]). Mcquillen-2 teaches that the determined heater resistance may be used to accurately determine the resistance-temperature transfer function of the heater throughout its operational life, which compensates for variability and aging in the heater, and increases the accuracy of parameters derived from the output of the oxygen sensor (Fig. 3, para. [0051], [0053], [0070]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the controller of Mcquillen-1 to measure the resultant current of the heater as taught by Mcquillen-2 because it can be used to accurately determine the resistance-temperature transfer function of the heater throughout its operational life, which compensates for variability and aging in the heater, and increases the accuracy of parameters derived from the output of the oxygen sensor (Mcquillen-2, Fig. 3, para. [0051], [0053], [0070]).
Modified Mcquillen-1 teaches a controller (the controller 12, Fig. 1, para. [0031]).
The limitations “for heating a liquid,” “for detecting an oxygen density,” and “for controlling an electric energy for said heater portion in such a manner that; a heating time from beginning time when said heater portion starts to be heated to a reaching time when temperature of said A/F sensor reaches to a target temperature is preliminary set as a target heating time, whether a moisture on said A/F sensor is completely evaporated is decided by a change of gradient of the current measured by said detecting portion, a time from beginning of heating of said heater portion is count by a timer and the time from the beginning to a time when the moisture on said A/F sensor is completely evaporated is set as a drying time, a heating completing time is set by reducing the drying time from the target heating time, and said heating portion heats said A/F sensor so as to reach the target temperature by the heating completing time” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Mcquillen-1 teaches the cylinder 30 in which combustion of fuel occurs (Fig. 1, para. [0024], [0026]), so the combustion cylinder is capable of the recitation “for heating a liquid.” Modified Mcquillen-1 also teaches that the air/fuel ratio sensor 128 provides an indication of exhaust gas air/fuel ratio and senses oxygen (Fig. 1, para. [0028]), so the air/fuel ratio sensor is capable of the recitation “for detecting an oxygen density.” Modified Mcquillen-1 also teaches that the controller 12 carries out the methods depicted in Figs. 4-6 (Fig. 1, para. [0023]), including applying power to the heater (Figs. 4-6, para. [0065], [0069], [0071], [0073], [0078]), determining the time rate of change of the temperature of the sensor, comparing it to a minimum time rate of change of the sensor temperature that is expected for the power being applied to the heater, and determining that the water is in contact with the sensor if the determined time rate of change is less than the minimum expected time rate of change (Figs. 4-6, para. [0059], [0066]), and accurately controlling the temperature of the sensor according to the desired temperature setpoint while monitoring the sensor for water contact in real time (Figs. 4-6, para. [0077], [0080]), so the controller is capable of the recitation “for controlling an electric energy for said heater portion in such a manner that; a heating time from beginning time when said heater portion starts to be heated to a reaching time when temperature of said A/F sensor reaches to a target temperature is preliminary set as a target heating time, whether a moisture on said A/F sensor is completely evaporated is decided by a change of gradient of the current measured by said detecting portion, a time from beginning of heating of said heater portion is count by a timer and the time from the beginning to a time when the moisture on said A/F sensor is completely evaporated is set as a drying time, a heating completing time is set by reducing the drying time from the target heating time, and said heating portion heats said A/F sensor so as to reach the target temperature by the heating completing time.”
Regarding claim 2, Modified Mcquillen-1 teaches the controller (the controller 12, Fig. 1, para. [0031]).
The limitation “controls a voltage for said heater portion that gradient of temperature of said A/F sensor is calculated for reaching the temperature of said A/F sensor up to the target temperature by the heating completing time at first, a required electric energy is then calculated by using the gradient of temperature, and a voltage for said heater portion is then calculated by using the required electric energy” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Mcquillen-1 teaches that the controller 12 carries out the methods depicted in Figs. 4-6 (Fig. 1, para. [0023]), including applying power to the heater (Figs. 4-6, para. [0065], [0069], [0071], [0073], [0078]), determining the time rate of change of the temperature of the sensor, comparing it to a minimum time rate of change of the sensor temperature that is expected for the power being applied to the heater, and determining that the water is in contact with the sensor if the determined time rate of change is less than the minimum expected time rate of change (Figs. 4-6, para. [0059], [0066]), accurately controlling the temperature of the sensor according to the desired temperature setpoint while monitoring the sensor for water contact in real time (Figs. 4-6, para. [0077], [0080]), and increasing the power applied to the heater based on the difference between the sensor temperature and the temperature setpoint, which involves use of closed loop control (Figs. 4-6, para. [0071], [0073], [0078]), so the controller is capable of the recitation “controls a voltage for said heater portion that gradient of temperature of said A/F sensor is calculated for reaching the temperature of said A/F sensor up to the target temperature by the heating completing time at first, a required electric energy is then calculated by using the gradient of temperature, and a voltage for said heater portion is then calculated by using the required electric energy.”
Regarding claim 3, Modified Mcquillen-1 teaches the controller (the controller 12, Fig. 1, para. [0031]).
The limitation “decides whether the temperature of said A/F sensor reaches the target temperature by using the resistance value of said heater portion when the temperature of said heater portion is the target temperature” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Mcquillen-1 teaches that the controller 12 carries out the methods depicted in Figs. 4-6 (Fig. 1, para. [0023]), including determining the temperature of the sensor by using the resistance of the heater (Figs. 4-6, para. [0064]), determining a temperature setpoint for the sensor (Figs. 4-6, para. [0077]), and applying power to the heater so as to minimize the difference between the sensor temperature and the setpoint (Figs. 4-6, para. [0078]), so the controller is capable of the recitation “decides whether the temperature of said A/F sensor reaches the target temperature by using the resistance value of said heater portion when the temperature of said heater portion is the target temperature.”
Regarding claim 4, Modified Mcquillen-1 teaches the controller (the controller 12, Fig. 1, para. [0031]).
The limitation “controls the voltage of said heater portion in accordance with a change of resistance value of said heater portion while said A/F sensor is heated until the temperature of said A/F sensor reaches to the target temperature” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Mcquillen-1 teaches that the controller 12 carries out the methods depicted in Figs. 4-6 (Fig. 1, para. [0023]), including applying power to the heater (Figs. 4-6, para. [0065], [0069], [0071], [0073], [0078]), determining the temperature of the sensor by using the resistance of the heater (Figs. 4-6, para. [0064]), determining a temperature setpoint for the sensor (Figs. 4-6, para. [0077]), and applying power to the heater so as to minimize the difference between the sensor temperature and the setpoint, which involves use of closed loop control (Figs. 4-6, para. [0071], [0073], [0078]), so the controller is capable of the recitation “controls the voltage of said heater portion in accordance with a change of resistance value of said heater portion while said A/F sensor is heated until the temperature of said A/F sensor reaches to the target temperature.”
Regarding claim 5, Modified Mcquillen-1 teaches the controller (the controller 12, Fig. 1, para. [0031]).
The limitations “presumes a presumption resistance value of said heater portion when said controller starts to control the voltage of said heater portion by using the gradient of the resistance value” and “controls the voltage of said heater portion by using the presumption resistance value” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Mcquillen-1 teaches that the controller 12 carries out the methods depicted in Figs. 4-6 (Fig. 1, para. [0023]), including applying power to the heater (Figs. 4-6, para. [0065], [0069], [0071], [0073], [0078]), determining the temperature of the sensor by using the resistance of the heater (Figs. 4-6, para. [0064]), determining a temperature setpoint for the sensor (Figs. 4-6, para. [0077]), and applying power to the heater so as to minimize the difference between the sensor temperature and the setpoint, which involves use of closed loop control (Figs. 4-6, para. [0071], [0073], [0078]), so the controller is capable of the recitation “presumes a presumption resistance value of said heater portion when said controller starts to control the voltage of said heater portion by using the gradient of the resistance value” and “controls the voltage of said heater portion by using the presumption resistance value.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aoki et al. (US 2020/0141892 A1): a gas sensor including an electronic control unit configured to perform control (abstract).
Aoki et al. (US 2018/0231492 A1): a gas detection device including a temperature control part configured to control an amount of energization to a heater so that an impedance of an element part matches a target impedance (abstract).
Aoki et al. (US 2018/0231493 A1): a gas detection device including a temperature control part configured to control an electric power supplied to a heating part based on the detected element impedance (abstract).
Yasui et al. (US 2005/0263397 A1): a control input for controlling a heater which heats an active element of an exhaust gas sensor includes at least one of another component depending on the difference between temperature data of the active element and a target temperature, a component depending on the target temperature, and a component depending on the temperature data of the active element (abstract).
Nakano et al. (US 4,611,562 A): controlling the power supplied to said heater by restricting it to be less than a predetermined value (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794    

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699